In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00004-CR



        ROBERTO CANAS GARDEA, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                 Camp County, Texas
             Trial Court No. CF-20-02048




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                             ORDER

       Our review of the clerk’s record and the reporter’s record in this matter indicates that

they contain un-redacted “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date,

a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record includes the name of a person who

was a minor at the time the offense was committed. Likewise, volumes two through five of the

reporter’s record and State’s exhibits 5 and S5 include the name of a person who was a minor at

the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record, volumes two through five of the reporter’s record, and State’s exhibits 5 and

S5 contain un-redacted sensitive data, we order the clerk of this Court, or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record, volumes two through

five of the reporter’s record, and State’s exhibits 5 and S5.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: November 15, 2022



                                                  2